Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20140054080 A1) hereafter referred to as Sato in view of Zastrow (US 20150016045 A1).
In regard to claim 1 Sato teaches a component carrier [see Fig. 12], comprising: 

wherein the electrically insulating layer structure and the electrically conductive layer structure are laminated [see Fig. 12 see paragraph 0086 “laminates 2 are formed by sequentially laminating a plurality of insulating layers 4 and a plurality of wiring layers 5 on the faces opposite to the faces of the stiffeners 3”] for providing mechanical support and electrical connectivity, 
wherein the component carrier comprises at least two of a printed circuit board [see paragraph 0064 “circuit board (mother board) 100”, see “laminate 2 is formed by laminating a plurality of insulating layers 4 and a plurality of wiring layers 5 ”], an organic interposer [ “as a material of the stiffener 3, for example, a resin material ”], and an integrated circuit substrate [see ICs see paragraph 0068-0070], wherein the component carrier forms a hybrid carrier [see Fig. 12] comprising different ones of the printed circuit board, the organic interposer, and the integrated circuit substrate; 
a first component [see Fig. 12 see paragraph 0070 “As the electronic component 15, for example, an IC chip is used”] mounted in the cavity  surrounded by a first main surface [bottom] of the stack; and 

wherein the cavity is formed such that the first component does not protrude [see Fig. 12] beyond the cavity, 
wherein connecting elements [see Fig. 12 see “conduction parts 9a” “connection pads 11” “solders 17” ] mounted on the first main surface protrude beyond the first component,
but in Fig. 12 does not specifically teach and being connected to the first component via the stack, a via formed in the stack, wherein the via is configured to provide a direct connection and a functional collaboration between the first component and the second component.
However see paragraph 0108 “since the electronic component 13 and the electronic component 15 are connected to both upper and lower faces of the coreless type laminate 2 that does not have the core, high-speed transmission between the electronic component 13 and the electronic component 15 can be achieved”.
See Zastrow Fig. 3 see paragraph 0012-0016 “processor 12” on PCB connected to “In one embodiment, memory assembly 26 includes a single memory semiconductor chip” connected by “memory assembly 26 can be connected to the processor 12 using through-vias 30 formed in the PC board 20” “the memory assembly 26 is configured to have a processor-specific package pin-out to allow the memory assembly to be mounted on the opposite side of the PC board 20 from the processor and in direct alignment to the processor 12”.
Thus it would be obvious to modify Sato to include interconnectivity between components such as like Zastrow i.e. to modify Sato to include and being connected to the first component via the stack, a via formed in the stack, wherein the via is configured to provide a direct connection and a functional collaboration between the first component and the second component.
Thus it would be obvious to combine the references to arrive at the claimed invention.

In regard to claim 5 Sato and Zastrow as combined teaches [see combination, see Sato 15, 13] wherein at least one of the first component and the second component is an active component.
In regard to claim 6 Sato and Zastrow as combined teaches wherein the at least one [see combination, see Sato 15, 13] of the first active component and the second active component is a semiconductor chip.
In regard to claim 7 Sato and Zastrow as combined teaches  [see combination computing using processor, memory] wherein the first active component is a memory and the second active component is a processor.
In regard to claim 8 Sato and Zastrow as combined teaches wherein at least one of a further active component [see Sato Fig. 12 see 4 components are shown see paragraph 0068 “As the electronic component 13, for example, an IC chip, an SDRAM (Synchronous Dynamic Random Access Memory) having a DDR (Double Data Rate) mode, a memory, a capacitor, or the like”] and a passive component is surface-mounted on or embedded in the stack, wherein one of the further active and passive component is configured for collaborating functionally [see Sato see paragraph 0108 the components are connected, see combination Zastrow] with at least the one of the first component and the second component.
In regard to claim 9 Sato and Zastrow as combined teaches wherein the first component comprises a first component main surface [see Sato Fig. 12 having the terminal parts], wherein the first component is mounted to the stack such that the first component main surface is parallel [see Sato Fig. 12] with respect to the first main surface of the stack, wherein the second component comprises a second component main surface  [see Sato Fig. 12 having the terminal parts], and wherein the second component is mounted to the stack such that the second component main surface is parallel [see Sato Fig. 12] with respect to the second main surface of the stack.
In regard to claim 10 Sato and Zastrow as combined teaches wherein the first component comprises a first component main surface [see Sato Fig. 12 having the terminal parts], wherein the second component comprises a second component main surface [see Sato Fig. 12 having the terminal parts], wherein the first component and the second component are mounted to the stack such that the first component main surface is parallel [see Sato Fig. 12] with respect to the second component main surface.
In regard to claim 11 Sato and Zastrow as combined teaches wherein at least one [see Sato Fig. 12 see paragraph 0101 “package component 50 in which the electronic components 13 and 15 are housed in a case or the like so as to be integrated”] of a further active component and a passive component is embedded in the stack, wherein the one further active component and further passive component is configured for collaborating functionally [see combination Zastrow] with at least the one of the first component and the second component.
In regard to claim 12 Sato and Zastrow as combined teaches wherein the electrically insulating layer structure and the at least one electrically conductive layer structure are laminated [see Sato paragraph 0058 “laminate 2 is formed by laminating a plurality of insulating layers 4 and a plurality of wiring layers 5”] above each other.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Zastrow as combined and further in view of Hossain et al. (US 20170141024 A1) hereafter referred to as Hossain.
In regard to claim 2 Sato and Zastrow as combined does not specifically teach wherein the second component is mounted in a further cavity of the stack.
However see Hossain Fig. 2B see the cavities 130 and 136 on opposite faces, see paragraph 0029 “cavity 136 extends through a plurality of buildup layers 112” .
Thus it would be obvious to modify Sato to include wherein the second component is mounted in a further cavity of the stack.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain tighter integration and to obtain lesser height of package.

Claim 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato  in view of Zastrow 
In regard to claim 13 Sato teaches a method of manufacturing a component carrier [see Fig. 12],  the method comprising: 
providing a stack [includes 2, 3] , comprising at least one of an electrically insulating [see paragraph 0058 “laminate 2 is formed by laminating a plurality of insulating layers 4 and a plurality of wiring layers 5. As a material of the insulating layers 4, for example, an epoxy resin is used, and as a material of the wiring layers 5, for example, copper is used. The wiring layers 5 are connected from an 
wherein the electrically insulating layer structure and the electrically conductive layer structure are laminated [see Fig. 12 see paragraph 0086 “laminates 2 are formed by sequentially laminating a plurality of insulating layers 4 and a plurality of wiring layers 5 on the faces opposite to the faces of the stiffeners 3”] for providing mechanical support and electrical connectivity, 
wherein the component carrier comprises at least two of a printed circuit board [see paragraph 0064 “circuit board (mother board) 100” see “laminate 2 is formed by laminating a plurality of insulating layers 4 and a plurality of wiring layers 5”], an organic interposer [ “as a material of the stiffener 3, for example, a resin material ”], and an integrated circuit substrate [see ICs see paragraph 0068-0070], 
wherein the component carrier forms a hybrid carrier [see Fig. 12] comprising different ones of the printed circuit board, the organic interposer, and the integrated circuit substrate; 
mounting a first component in the cavity [see Fig. 12 see paragraph 0070 “As the electronic component 15, for example, an IC chip is used”] and  surrounded by a first main surface [bottom] of the stack;
mounting a second component [“As the electronic component 13, for example, an IC chip, an SDRAM (Synchronous Dynamic Random Access Memory) having a DDR (Double Data Rate) mode, a memory, a capacitor, or the like is used”] on a second main surface [top] of the stack ,

but in Fig. 12 does not specifically teach to thereby connect the second component with the first component via the stack, forming a via in the stack, wherein forming the via provides a direct connection and a functional collaboration between the first component and the second component.
However see paragraph 0108 “since the electronic component 13 and the electronic component 15 are connected to both upper and lower faces of the coreless type laminate 2 that does not have the core, high-speed transmission between the electronic component 13 and the electronic component 15 can be achieved”.
See Zastrow Fig. 3 see paragraph 0012-0016 “processor 12” on PCB connected to “In one embodiment, memory assembly 26 includes a single memory semiconductor chip” connected by “memory assembly 26 can be connected to the processor 12 using through-vias 30 formed in the PC board 20” “the memory assembly 26 is configured to have a processor-specific package pin-out to allow the memory assembly to be mounted on the opposite side of the PC board 20 from the processor and in direct alignment to the processor 12”.
Thus it would be obvious to modify Sato to include interconnectivity between components such as like Zastrow i.e. to include to thereby connect the second component with the first component via the stack, forming a via in the stack, wherein forming the via provides a direct connection and a functional collaboration between the first component and the second component.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to make more complex circuits to perform more work such as computing using processor, memory.
 .

Claim 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato  in view of Zastrow 
In regard to claim 16 Sato teaches an electric device [see Fig. 12],  comprising: 
a support structure [see paragraph 0064 “circuit board (mother board) 100”]; 
a component carrier [see Fig. 12] mounted on the support structure, the component carrier having a stack [includes 2, 3] with at least one of an electrically insulating layer structure [see paragraph 0058 “laminate 2 is formed by laminating a plurality of insulating layers 4 and a plurality of wiring layers 5. As a material of the insulating layers 4, for example, an epoxy resin is used, and as a material of the wiring layers 5, for example, copper is used. The wiring layers 5 are connected from an upper layer to a lower layer through predetermined paths” “stiffener 3 comes into contact with the lower face of the lowermost insulating layer 4, is formed of a metallic material having high rigidity, for example, copper, or the like, and is thicker than the insulating layer 4. It should be noted that, as a material of the stiffener 3, for example, a resin material containing glass fiber, carbon fiber, or the like can be used, in addition to a ceramic material” “cylindrical conduction part 9a that is formed of copper or the like is 
wherein the electrically insulating layer structure and the electrically conductive layer structure are laminated [see Fig. 12 see paragraph 0086 “laminates 2 are formed by sequentially laminating a plurality of insulating layers 4 and a plurality of wiring layers 5 on the faces opposite to the faces of the stiffeners 3”] for providing mechanical support and electrical connectivity, 
wherein the component carrier comprises at least two of a printed circuit board [“laminate 2 is formed by laminating a plurality of insulating layers 4 and a plurality of wiring layers 5”], an organic interposer [ “as a material of the stiffener 3, for example, a resin material ”], and an integrated circuit substrate [see ICs see paragraph 0068-0070],  wherein the component carrier forms a hybrid carrier [see Fig. 12] comprising different ones of the printed circuit board, the organic interposer, and the integrated circuit substrate; 
a first component [see Fig. 12 see paragraph 0070 “As the electronic component 15, for example, an IC chip is used”] mounted in the cavity and  surrounded by a first main surface [bottom] of the stack; and 
a second component [“As the electronic component 13, for example, an IC chip, an SDRAM (Synchronous Dynamic Random Access Memory) having a DDR (Double Data Rate) mode, a memory, a capacitor, or the like is used”] mounted on a second main surface [top] of the stack ,
wherein the cavity is formed such that the first component does not protrude [see Fig. 12] beyond the cavity, wherein connecting elements [see Fig. 12 see “conduction parts 9a” “connection pads 11” “solders 17” ] mounted on the first main surface protrude beyond the first component,
but in Fig. 12 does not specifically teach and being connected to the first component via the stack, a via formed in the stack, wherein the via is configured to provide a direct connection and a functional collaboration between the first component and the second component.

See Zastrow Fig. 3 see paragraph 0012-0016 “processor 12” on PCB connected to “In one embodiment, memory assembly 26 includes a single memory semiconductor chip” connected by “memory assembly 26 can be connected to the processor 12 using through-vias 30 formed in the PC board 20” “the memory assembly 26 is configured to have a processor-specific package pin-out to allow the memory assembly to be mounted on the opposite side of the PC board 20 from the processor and in direct alignment to the processor 12”.
Thus it would be obvious to modify Sato to include interconnectivity between components such as like Zastrow i.e. to include and being connected to the first component via the stack, a via formed in the stack, wherein the via is configured to provide a direct connection and a functional collaboration between the first component and the second component.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to make more complex circuits to perform more work such as computing using processor, memory.
In regard to claim 17 Sato and Zastrow as combined teaches  wherein the support structure comprises a support main surface [see top of “circuit board (mother board) 100”], wherein the component carrier is mounted to the support structure [see Fig. 12]  such that the first main surface of the component carrier is parallel  [see Fig. 12] with the support main surface.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner responds that the current rejection using Sato and Zastrow as combined shows the limitations of the claims to be obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818